Title: To Thomas Jefferson from John Crookes, 25 March 1807
From: Crookes, John
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Office of the Mercantile Advertiser,New-York, March 25. 1807.
                        
                        I have the honour of announcing to your Excellency that a meeting of the friends of our unfortunate
                            fellow-citizens who were captured in Miranda’s expedition, and are now detained in irons in the Spanish provinces on the
                            Main, was held here on Monday evening, for the purpose of enquiring what measures it would be proper to adopt to alleviate
                            the horrors of their situation, or to procure their emancipation from the slavery to which they have been adjudged; and a
                            committee of nine has been appointed accordingly.
                        But, preparatory to the adoption of any plan which might suggest itself to the Committee, I am requested in
                            their name respectfully to solicit from your Excellency such information on the following points as you may deem it
                            adviseable to communicate:
                        1. Whether a Memorial, which the American Slaves have forwarded to Government, has been received; and whether
                            such Memorial will be laid before Congress?
                        2. If a faithful representation of their case, and an humble appeal to the justice and humanity of the King
                            of Spain, should be drawn up by the Committee, whether the Executive of the United States would cause it to be presented
                            by the American Consul, and give it an official sanction?
                        3. Or what would be the opinion of the President of the United States as to the propriety of adopting any,
                            and what, measures on the subject?
                        I have the honour to be, with sentiments of the highest respect, Sir, Your most obedient servant,
                        
                            John Crookes.
                        
                    